                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 17-00296-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

CHARLES HEATH THOMPSON                            MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM ORDER

       Before the Court is Defendant Charles Heath Thompson’s (“Defendant”) Motion to

Dismiss Superseding Indictment. See Record Document 84. The Government opposes

the motion. See Record Document 86.

       Defendant submits two main arguments in support of his motion: (1) that the

Government fails to allege or verify the exact dates and times that Defendant allegedly

accessed the Playpen website in the superseding indictment; and (2) that the superseding

indictment unduly prejudiced Defendant due to the Government’s intentional delay in filing

it. See Record Document 84-1 at 1–2. However, after review of the materials in the record,

the Court rejects both of Defendant’s arguments.

       As to Defendant’s first claim, cases within the Fifth Circuit have held that the

prosecution is not required to prove the exact date alleged in the indictment but only that

a date “reasonably near” it be established. See U.S. v. Valdez, 453 F.3d 252, 260 (5th

Cir. 2006); see also U.S. v. Grapp, 653 F.2d 189, 195 (5th Cir. 1981). Here,

notwithstanding Defendant’s assertions to the contrary, the superseding indictment at

issue clearly alleges specific dates with respect to each offense charged. Further, to the

extent such dates are not “exact,” the Court finds that the degree of specificity alleged in




                                       Page 1 of 3
the superseding indictment is sufficient under the aforementioned case law. Therefore,

Defendant’s first argument is without merit.

       Regarding Defendant’s second argument, the Court finds that the superseding

indictment neither prejudiced Defendant nor was improperly filed against him. According

to Fifth Circuit jurisprudence, a defendant seeking dismissal of an indictment for

impermissible delay must show both that substantial prejudice resulted from the

prosecution’s delay in seeking an indictment and that the delay was intentional. See U.S.

v. Gulley, 526 F.3d 809, 820 (5th Cir. 2008) (citing U.S. v. Crouch, 84 F.3d 1497, 1514

(5th Cir. 1996)).

       In this case, the Court first notes that the superseding indictment was returned by

the grand jury almost two months before the original trial date of October 28, 2019, a

period of which is more than sufficient based on the amount of time the Fifth Circuit has

allowed for superseding indictments in prior cases. See, e.g., U.S. v. Millet, 559 F.2d 253,

257–58 (5th Cir. 1977). 1 Further, a new trial date in this matter was recently set for

December 16, 2019. See Record Document 90.

       Additionally, it is clear from the record that Defendant was not prejudiced by the

filing of the superseding indictment. First, the Court has already granted multiple motions

to continue trial previously filed by Defendant, including his most recent motion to

continue that was granted after the superseding indictment was filed. See Record

Document 89. Furthermore, the additional counts in the superseding indictment are based

on the same type of offenses in the original indictment, as well as the same evidence that




1The Court also notes that Defendant makes no showing that the Government’s alleged
delay in filing the superseding indictment was intentional.


                                       Page 2 of 3
was provided to Defendant through discovery. Therefore, Defendant’s second argument

is equally without merit.

        Accordingly, based on the foregoing reasons,

        IT IS ORDERED that Defendant’s Motion to Dismiss Superseding Indictment

(Record Document 84) is hereby DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 8th day of November,

2019.




                                      Page 3 of 3
